DETAILED ACTION
Claims 7, 9, 11-12, 14-18, 22-23, 25-26, 28-53, and 56 have been canceled. Claims 57-60 have been added. Claims 1-6, 8, 10, 13, 19-21, 24, 27, 54-55, and 57-60 have been examined. Claims 1-6, 13, 19, 24, 27, and 54-55 are rejected. Claims 8, 10, 20, and 57-60 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 13, and 54 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0059112 A1 to Ou et al. (hereinafter “Ou”).
As per claim 1, Ou discloses a method for random access, applied to a terminal, (Ou [0114], discloses a UE performing random access transmissions) comprising: obtaining random access configuration information (Ou [0125] FIG. 7 is a flow chart 700 according to one exemplary embodiment of a UE. In step 705, the UE receives information from a network node to associate a RACH configuration with a BWP among the multiple BWPs. In step 710, the UE performs a RACH transmission in the BWP using the RACH configuration associated with the BWP.), wherein the random access configuration information comprises a random access resource corresponding to each bandwidth part (BWP) (Ou [0119] An example of associating a RACH configuration with a BWP by frequency information is illustrated in FIG. 5. In this example, system information provides 3 RACH configurations ( RACH configuration #1 to #3), and each RACH configuration includes frequency information (frequency information #1 to #3, respectively). The frequency information indicates a frequency location of its corresponding RACH configuration. A UE is configured with 3 BWPs (BWP #1 to #3). Based on the BWP configuration of the UE, frequency information #1 is in BWP#1 and BWP#2, frequency information #2 is in BWP#1 and BWP#3, and frequency information #3 is in BWP#1 and BWP #3. Then, when BWP#1 is active, the UE can use RACH configuration #1, #2, and #3 (since BWP#1 covers frequency information #1, #2, and #3). When BWP#2 is active, the UE can use RACH configuration #1. When BWP #3 is active, the UE can use RACH configuration #2 and #3.); obtaining a target random access resource corresponding to a currently activated BWP for the terminal based on the random access configuration information ([0119] An example of associating a RACH configuration with a BWP by frequency information is illustrated in FIG. 5. In this example, system information provides 3 RACH configurations ( RACH configuration #1 to #3), and each RACH configuration includes frequency information (frequency information #1 to #3, respectively). The frequency information indicates a frequency location of its corresponding RACH configuration. A UE is configured with 3 BWPs (BWP #1 to #3). Based on the BWP configuration of the UE, frequency information #1 is in BWP#1 and BWP#2, frequency information #2 is in BWP#1 and BWP#3, and frequency information #3 is in BWP#1 and BWP #3. Then, when BWP#1 is active, the UE can use RACH configuration #1, #2, and #3 (since BWP#1 covers frequency information #1, #2, and #3). When BWP#2 is active, the UE can use RACH configuration #1. When BWP #3 is active, the UE can use RACH configuration #2 and #3. Moreover, when no BWP covering a frequency information is active, the UE does not use a RACH configuration corresponding to the frequency information (at least when there is other RACH configuration that can be used).); and initiating a random access procedure by using the target random access resource (OU [0114] A UE should perform a RACH transmission (or select a RACH resource or opportunity) in an active BWP if there is a RACH resource or opportunity that can be used by the UE in an active BWP.).
As per claim 2, Ou discloses the method according to claim 1, wherein the random access configuration information further comprises one or more pieces of following information: indication information for indicating whether the random access resource is used for a contention based random access; indication information for indicating whether the random access resource is used for a non-contention based random access; or a bandwidth for the random access procedure (Ou [0119] An example of associating a RACH configuration with a BWP by frequency information is illustrated in FIG. 5. In this example, system information provides 3 RACH configurations ( RACH configuration #1 to #3), and each RACH configuration includes frequency information (frequency information #1 to #3, respectively). The frequency information indicates a frequency location of its corresponding RACH configuration. A UE is configured with 3 BWPs (BWP #1 to #3).).
As per claim 3, Ou discloses the method according to claim 1, wherein the random access resource comprises one or more of: time-domain resource configuration (Ou [0150] In one embodiment, the RACH transmission could be a transmission on a PRACH (Physical Random Access Channel), a transmission of RA (Random Access) preamble, or a transmission during a RA procedure. The RACH configuration could include a configuration of a PRACH. The RACH configuration could include a configuration related to a RACH (Random Access Channel). The RACH resource could include a time and/or frequency resource for a RACH transmission. The RACH opportunity could include an opportunity on time and/or frequency domain that can be used by the UE for a RACH transmission.); frequency-domain resource configuration (Ou [0150] In one embodiment, the RACH transmission could be a transmission on a PRACH (Physical Random Access Channel), a transmission of RA (Random Access) preamble, or a transmission during a RA procedure. The RACH configuration could include a configuration of a PRACH. The RACH configuration could include a configuration related to a RACH (Random Access Channel). The RACH resource could include a time and/or frequency resource for a RACH transmission. The RACH opportunity could include an opportunity on time and/or frequency domain that can be used by the UE for a RACH transmission.); coding resource configuration; or, space resource configuration.
As per claim 4, Ou discloses the method according to claim 3, wherein the frequency-domain resource configuration comprises one or more of: a frequency point identity (Ou [0119] The frequency information indicates a frequency location of its corresponding RACH configuration. A UE is configured with 3 BWPs (BWP #1 to #3). Based on the BWP configuration of the UE, frequency information #1 is in BWP#1 and BWP#2, frequency information #2 is in BWP#1 and BWP#3, and frequency information #3 is in BWP#1 and BWP #3.); a bandwidth; a BWP identity (Ou [0119] The frequency information indicates a frequency location of its corresponding RACH configuration. A UE is configured with 3 BWPs (BWP #1 to #3). Based on the BWP configuration of the UE, frequency information #1 is in BWP#1 and BWP#2, frequency information #2 is in BWP#1 and BWP#3, and frequency information #3 is in BWP#1 and BWP #3.); a physical resource block identity; a cell identity; or, a subcarrier spacing.
As per claim 5, Ou discloses the method according to claim 4, wherein the BWP identity comprises one or more of: an identity of a default BWP; an identity of a currently activated BWP (Ou [0119] An example of associating a RACH configuration with a BWP by frequency information is illustrated in FIG. 5. In this example, system information provides 3 RACH configurations ( RACH configuration #1 to #3), and each RACH configuration includes frequency information (frequency information #1 to #3, respectively). The frequency information indicates a frequency location of its corresponding RACH configuration. A UE is configured with 3 BWPs (BWP #1 to #3). Based on the BWP configuration of the UE, frequency information #1 is in BWP#1 and BWP#2, frequency information #2 is in BWP#1 and BWP#3, and frequency information #3 is in BWP#1 and BWP #3. Then, when BWP#1 is active, the UE can use RACH configuration #1, #2, and #3 (since BWP#1 covers frequency information #1, #2, and #3). When BWP#2 is active, the UE can use RACH configuration #1. When BWP #3 is active, the UE can use RACH configuration #2 and #3. [0120] The information may be an index (or an identity)); or, an identity of a currently deactivated BWP.
As per claim 6, Ou discloses the method according to claim 2, wherein in a case that the indication information for indicating whether the random access resource is used for the contention based random access indicates that the random access resource is used for the contention based random access, the initiating the random access procedure by using the target random access resource comprises: initiating a contention based random access procedure by using the target random access resource; and wherein in a case that the indication information for indicating whether the random access resource is used for the non-contention based random access indicates that the random access resource is used for the non-contention based random access, the initiating the random access procedure by using the target random access resource comprises: initiating a non-contention based random access procedure by using the target random access resource, wherein the bandwidth for the random access procedure is applied in a process in which the terminal transmits a message to the network side in the random access procedure (Ou [0124] In one embodiment, a RACH transmission may be a transmission on PRACH, a transmission of RA preamble, and/or a transmission during a RA (Random Access) procedure. A RACH configuration may be a PRACH configuration, a configuration related to RACH. A RACH resource may be a time and/or frequency resource for a RACH transmission. A RACH opportunity may be an opportunity on time and/or frequency domain that can be used by the UE for a RACH transmission. [0125] FIG. 7 is a flow chart 700 according to one exemplary embodiment of a UE. In step 705, the UE receives information from a network node to associate a RACH configuration with a BWP among the multiple BWPs. In step 710, the UE performs a RACH transmission in the BWP using the RACH configuration associated with the BWP.), and/or a process in which the terminal receives a message from the network side in the random access procedure.
As per claim 13, Ou discloses the method according to claim 3, wherein the random access resources of different BWPs are overlapped (Ou [0084] different (but overlapping) BWPs), or are not overlapped, or are partially overlapped; or wherein the time-domain resource configuration comprises one or more of: a radio frame; a subframe (Ou, Page 6, PRACH-Config information elements Table, prach-StartingSubframe); or, a slot; or wherein the coding resource configuration comprises: a random access preamble; or wherein the space resource configuration comprises one or more of: a reference signal identity: a synchronous signal block identity; a channel state information-reference signal (CSI-RS) identity; a beam identity; a beam pair identity; a transmission node identity; a cell identity; or, a cell group identity.
As per claim 54, Ou discloses a terminal (Ou, Fig. 2, 250), comprising: a memory (Ou, Fig. 2, Memory 272), a processor (Ou, Fig. 2, Processor 270), and a program stored in the memory and executable by the processor (Ou [0159] The steps of a method or algorithm described in connection with the aspects disclosed herein may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module (e.g., including executable instructions and related data) and other data may reside in a data memory such as RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, a hard disk, a removable disk, a CD-ROM, or any other form of computer-readable storage medium), where the program is executed by the processor to: obtain random access configuration information (Ou [0125] FIG. 7 is a flow chart 700 according to one exemplary embodiment of a UE. In step 705, the UE receives information from a network node to associate a RACH configuration with a BWP among the multiple BWPs. In step 710, the UE performs a RACH transmission in the BWP using the RACH configuration associated with the BWP.), wherein the random access configuration information comprises a random access resource corresponding to each bandwidth part (BWP) (Ou [0119] An example of associating a RACH configuration with a BWP by frequency information is illustrated in FIG. 5. In this example, system information provides 3 RACH configurations ( RACH configuration #1 to #3), and each RACH configuration includes frequency information (frequency information #1 to #3, respectively). The frequency information indicates a frequency location of its corresponding RACH configuration. A UE is configured with 3 BWPs (BWP #1 to #3). Based on the BWP configuration of the UE, frequency information #1 is in BWP#1 and BWP#2, frequency information #2 is in BWP#1 and BWP#3, and frequency information #3 is in BWP#1 and BWP #3. Then, when BWP#1 is active, the UE can use RACH configuration #1, #2, and #3 (since BWP#1 covers frequency information #1, #2, and #3). When BWP#2 is active, the UE can use RACH configuration #1. When BWP #3 is active, the UE can use RACH configuration #2 and #3.); obtain a target random access resource corresponding to a currently activated BWP for the terminal based on the random access configuration information ([0119] An example of associating a RACH configuration with a BWP by frequency information is illustrated in FIG. 5. In this example, system information provides 3 RACH configurations ( RACH configuration #1 to #3), and each RACH configuration includes frequency information (frequency information #1 to #3, respectively). The frequency information indicates a frequency location of its corresponding RACH configuration. A UE is configured with 3 BWPs (BWP #1 to #3). Based on the BWP configuration of the UE, frequency information #1 is in BWP#1 and BWP#2, frequency information #2 is in BWP#1 and BWP#3, and frequency information #3 is in BWP#1 and BWP #3. Then, when BWP#1 is active, the UE can use RACH configuration #1, #2, and #3 (since BWP#1 covers frequency information #1, #2, and #3). When BWP#2 is active, the UE can use RACH configuration #1. When BWP #3 is active, the UE can use RACH configuration #2 and #3. Moreover, when no BWP covering a frequency information is active, the UE does not use a RACH configuration corresponding to the frequency information (at least when there is other RACH configuration that can be used).); and initiate a random access procedure by using the target random access resource (OU [0114] A UE should perform a RACH transmission (or select a RACH resource or opportunity) in an active BWP if there is a RACH resource or opportunity that can be used by the UE in an active BWP.). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 21, 24, 27, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ou and US 2018/0139778 A1 to Chou et al. (hereinafter “Chou”).

As per claim 19, Ou discloses a method for random access, applied to a network side (Ou [0021], discloses a base station), comprising: completing a random access procedure of a terminal according to the random access procedure initiated by the terminal using a target random access resource; wherein the target random access resource is a target random access resource that is corresponding to a currently activated BWP for the terminal ([0119] An example of associating a RACH configuration with a BWP by frequency information is illustrated in FIG. 5. In this example, system information provides 3 RACH configurations ( RACH configuration #1 to #3), and each RACH configuration includes frequency information (frequency information #1 to #3, respectively). The frequency information indicates a frequency location of its corresponding RACH configuration. A UE is configured with 3 BWPs (BWP #1 to #3). Based on the BWP configuration of the UE, frequency information #1 is in BWP#1 and BWP#2, frequency information #2 is in BWP#1 and BWP#3, and frequency information #3 is in BWP#1 and BWP #3. Then, when BWP#1 is active, the UE can use RACH configuration #1, #2, and #3 (since BWP#1 covers frequency information #1, #2, and #3). When BWP#2 is active, the UE can use RACH configuration #1. When BWP #3 is active, the UE can use RACH configuration #2 and #3. Moreover, when no BWP covering a frequency information is active, the UE does not use a RACH configuration corresponding to the frequency information (at least when there is other RACH configuration that can be used).) and obtained by the terminal based on random access configuration information (Ou [0125] FIG. 7 is a flow chart 700 according to one exemplary embodiment of a UE. In step 705, the UE receives information from a network node to associate a RACH configuration with a BWP among the multiple BWPs. In step 710, the UE performs a RACH transmission in the BWP using the RACH configuration associated with the BWP.), and the random access configuration information comprises a random access resource corresponding to each bandwidth part (BWP) (Ou [0119] An example of associating a RACH configuration with a BWP by frequency information is illustrated in FIG. 5. In this example, system information provides 3 RACH configurations ( RACH configuration #1 to #3), and each RACH configuration includes frequency information (frequency information #1 to #3, respectively). The frequency information indicates a frequency location of its corresponding RACH configuration. A UE is configured with 3 BWPs (BWP #1 to #3). Based on the BWP configuration of the UE, frequency information #1 is in BWP#1 and BWP#2, frequency information #2 is in BWP#1 and BWP#3, and frequency information #3 is in BWP#1 and BWP #3. Then, when BWP#1 is active, the UE can use RACH configuration #1, #2, and #3 (since BWP#1 covers frequency information #1, #2, and #3). When BWP#2 is active, the UE can use RACH configuration #1. When BWP #3 is active, the UE can use RACH configuration #2 and #3.).
Ou may not explicitly disclose, but Chou, which is in the same field of endeavor, discloses completing a random access procedure of a terminal according to the random access procedure initiated by the terminal using a target random access resource (Chou [0096] Referring back to FIG. 3B, in random access procedure 330, upon receiving MSG1 and recognizing the embedded information in MSG1 successfully (e.g., the base station recognizes the UE ID and/or the pending uplink data amount successfully, when such the information is embedded in MSG1), the base station may transmit MSG2 to the UE. MSG2 may include UL grant for MSG3 transmission and/or timing advance (TA). [0097] In a situation where the base station obtains the pending uplink data amount after receiving MSG1 from the UE, the base station may provide uplink grant for the UE to transmit MSG3 based on the pending uplink data amount. Otherwise, the base station may provide a fixed amount of UL grant to the UE if the pending uplink data amount is not provided in MSG1. To the UE, the UE may know that MSG1 delivery (and the embedded information) is recognized by the base station after the UE receives MSG2 successfully. Then, the UE may prepare for MSG3 delivery based on the UL grant in MSG2. Otherwise, the UE may consider that MSG1 transmission to the base station has failed, for example, if the UE does not receive MSG2 within a predetermined time period after MSG1 transmission. In a 2-step random access procedure, the UE may transmit UL data packets on grant-free resource pools, which may be configured on random access configuration based on a pre-configured BWP configuration (if there is one). Otherwise, the grant-free resource pools may be provided through serving base station based on a default BWP configuration. In a 4-step random access procedure, the UL grant in MSG2 may be provided based on a default BWP configuration.). The purpose of Chou to wireless communications, and pertains particularly to data packet delivery in RRC Inactive state. (Chou [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chou with Ou, to establish/resume communications for data transmissions when a UE roams between connection states (Ou [0041]).
As per claim 21, Ou and Chou discloses the method according to claim 19, further comprising: receiving information of a BWP corresponding to the target random access resource, wherein the information of the BWP corresponding to the target random access resource is transmitted by the terminal in a case that the terminal determines that a currently activated BWP is not the BWP corresponding to the target random access resource; and/or receiving information of the currently activated BWP that is deactivated, wherein the information of the currently activated BWP that is deactivated is transmitted by the terminal in a case that the terminal determines that the currently activated BWP is not the BWP corresponding to the target random access resource, or wherein the method further comprises transmitting the random access configuration information to the terminal (Ou Fig. 8, 805), or wherein the random access configuration information further comprises one or more of: indication information for indicating whether the random access resource is used for a contention based random access; indication information for indicating whether the random access resource is used for a non-contention based random access; or, a bandwidth for the random access procedure (Ou [0119] An example of associating a RACH configuration with a BWP by frequency information is illustrated in FIG. 5. In this example, system information provides 3 RACH configurations ( RACH configuration #1 to #3), and each RACH configuration includes frequency information (frequency information #1 to #3, respectively). The frequency information indicates a frequency location of its corresponding RACH configuration. A UE is configured with 3 BWPs (BWP #1 to #3). Based on the BWP configuration of the UE, frequency information #1 is in BWP#1 and BWP#2, frequency information #2 is in BWP#1 and BWP#3, and frequency information #3 is in BWP#1 and BWP #3. Then, when BWP#1 is active, the UE can use RACH configuration #1, #2, and #3 (since BWP#1 covers frequency information #1, #2, and #3). When BWP#2 is active, the UE can use RACH configuration #1. When BWP #3 is active, the UE can use RACH configuration #2 and #3. Moreover, when no BWP covering a frequency information is active, the UE does not use a RACH configuration corresponding to the frequency information (at least when there is other RACH configuration that can be used).).
As per claim 24, Ou and Chou discloses the method according to claim 21, wherein the random access resource comprises one or more of: time-domain resource configuration (Ou [0150] In one embodiment, the RACH transmission could be a transmission on a PRACH (Physical Random Access Channel), a transmission of RA (Random Access) preamble, or a transmission during a RA procedure. The RACH configuration could include a configuration of a PRACH. The RACH configuration could include a configuration related to a RACH (Random Access Channel). The RACH resource could include a time and/or frequency resource for a RACH transmission. The RACH opportunity could include an opportunity on time and/or frequency domain that can be used by the UE for a RACH transmission.); frequency-domain resource configuration (Ou [0150] In one embodiment, the RACH transmission could be a transmission on a PRACH (Physical Random Access Channel), a transmission of RA (Random Access) preamble, or a transmission during a RA procedure. The RACH configuration could include a configuration of a PRACH. The RACH configuration could include a configuration related to a RACH (Random Access Channel). The RACH resource could include a time and/or frequency resource for a RACH transmission. The RACH opportunity could include an opportunity on time and/or frequency domain that can be used by the UE for a RACH transmission.); coding resource configuration; or, space resource configuration, and wherein the random access resources of different BWPs are overlapped (Ou [0084] different (but overlapping) BWPs), or are not overlapped, or are partially overlapped.
As per claim 27, Ou and Chou discloses the method according to claim 24, wherein the time-domain resource configuration comprises one or more of: a radio frame; a subframe (Ou, Page 6, PRACH-Config information elements Table, prach-StartingSubframe); or, a slot; or wherein the frequency-domain resource configuration comprises one or more of: a frequency point identity (Ou [0119] The frequency information indicates a frequency location of its corresponding RACH configuration. A UE is configured with 3 BWPs (BWP #1 to #3). Based on the BWP configuration of the UE, frequency information #1 is in BWP#1 and BWP#2, frequency information #2 is in BWP#1 and BWP#3, and frequency information #3 is in BWP#1 and BWP #3.); a bandwidth (Ou [0119] The frequency information indicates a frequency location of its corresponding RACH configuration. A UE is configured with 3 BWPs (BWP #1 to #3). Based on the BWP configuration of the UE, frequency information #1 is in BWP#1 and BWP#2, frequency information #2 is in BWP#1 and BWP#3, and frequency information #3 is in BWP#1 and BWP #3.); a BWP identity (Ou [0119] The frequency information indicates a frequency location of its corresponding RACH configuration. A UE is configured with 3 BWPs (BWP #1 to #3). Based on the BWP configuration of the UE, frequency information #1 is in BWP#1 and BWP#2, frequency information #2 is in BWP#1 and BWP#3, and frequency information #3 is in BWP#1 and BWP #3.); a physical resource block identity; a cell identity; or, a subcarrier spacing, wherein the BWP identity comprises one or more of: an identity of a default BWP; an identity of a currently activated BWP (Ou [0119] When BWP#2 is active, the UE can use RACH configuration #1. When BWP #3 is active, the UE can use RACH configuration #2 and #3.); or, an identity of a currently deactivated BWP (Ou [0119] when no BWP covering a frequency information is active, the UE does not use a RACH configuration corresponding to the frequency information (at least when there is other RACH configuration that can be used).); or wherein the coding resource configuration comprises: a random access preamble; or wherein the space resource configuration comprises one or more of: a reference signal identity; a synchronous signal block identity; a channel state information-reference signal (CSI-RS) identity; a beam identity; a beam pair identity; a transmission node identity; a cell identity; or, a cell group identity.
As per claim 55, Ou discloses a network side device (Ou, Fig. 2, 210), comprising: a memory (Ou, Fig. 2, memory 232), a processor (Ou, Fig. 2, Processor 230), and a program stored in the memory and executable by the processor, wherein, when the program is executed by the processor (Ou [0159] The steps of a method or algorithm described in connection with the aspects disclosed herein may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module (e.g., including executable instructions and related data) and other data may reside in a data memory such as RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, a hard disk, a removable disk, a CD-ROM, or any other form of computer-readable storage medium), steps of the method for random access according to claim 19 are implemented (See claim 19). 
Allowable Subject Matter
Claims 8, 10, 20, and 57-60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476